DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Species B in the reply filed on 9/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species A, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Hoshiyama et al. (US 2007/0182974 A1).
Regarding claims 1 and 12:
	Hoshiyama et al. disclose a printhead comprising:
	a plurality of jetting channels comprising first jetting channels (e.g. corresponding to nozzle row Nlc) configured to jet a first print fluid (light cyan), and second jetting channels (corresponding to nozzle row Nc) configured to jet a second print fluid (dark cyan: paragraph 87 & Figs. 4B-5); and
	a driver circuit (head controller HC) communicatively coupled to actuators of the jetting channels (Figs. 2, 6),
	wherein the driver circuit is configured to receive a drive waveform (original drive signal COM: Fig. 15) comprising first jetting pulses (PS12-PS14) provisioned for the first print fluid (Figs. 16A, 17), and second jetting pulses (PS11, PS13, PS15) provisioned for the second print fluid (Figs. 16B, 17),
	wherein the driver circuit is configured to receive gating signals (switch operation information q0-q3) comprising a first active gating signal (any of [00010], [0100], and [00100]: Fig. 16A) designated for jetting the first print fluid (paragraph 169 & Fig. 16A), and a second gating signal (any of [00100], [10100], and [10101]: Fig. 16B) designated for jetting the second print fluid (paragraph 170 & Fig. 16B),
	wherein the driver circuit is configured to selectively apply the first jetting pulses from the drive waveform to the actuators of the first jetting channels based on the first active gating signal to jet the first print fluid (paragraph 169 & Fig. 16A), and
	wherein the driver circuit is configured to selectively apply the second jetting pulse from the drive waveform to the actuators of the second jetting channels based on the second active gating signal to jet the second print fluid (paragraph 170 & Fig. 16B).
Regarding claims 2 and 13:
	Hoshiyama et al. disclose all the limitations of claims 1/12, and also that a jetting period (cycle period T: Fig. 15) of the drive waveform includes a first jetting pulse (PS14) provisioned for the first print fluid (Figs. 16A, 17), and a second jetting pulse (PS15) provisioned for the second print fluid (Figs. 16B, 17); and
	for the jetting period, the driver circuit is configured to:
	obtain print data (dot formation data SI) for the first jetting channels and the second jetting channels (paragraph 68);
	select a gating signal from the gating signals for each of the first jetting channels and the second jetting channels based on the print data (paragraph 93);
	when the gating signal selected for a first jetting channel of the first jetting channel comprises the first active gating signal (e.g. [00010]), output the first jetting pulse (PS14) from the drive waveform as a first driver output signal to the actuator of the first jetting channel (Fig. 16A), wherein the second jetting pulse (PS15) is blocked from the first driver output signal based on the first active gating signal (Fig. 16A); and
	when the gating signal selected for a second jetting channel of the second jetting channels comprises the second active gating signal ([10101]), output the second jetting pulse (PS15) from the drive waveform as the second driver output signal to the actuator of the second jetting channel (Fig. 16B), wherein the first jetting pulse (PS14) is blocked from the second driver output signal based on the second active gating signal (Fig. 16B).
Regarding claims 3, 14, and 18:
	Hoshiyama et al. disclose all the limitations of claims 2/13/16, and also that the first active gating signal ([00010]) includes an active time window (T4) that corresponds with the first jetting pulse (Figs. 15, 16A); and
	the second active gating signal ([10101]) includes an active time window (T5) that corresponds with the second jetting pulse (Figs. 15, 16B).
Regarding claims 4 and 15:
	Hoshiyama et al. disclose all the limitations of claims 2/13, and also that the first jetting pulse (PS14) leads the second jetting pulse (PS15) in the jetting period of the drive waveform (Figs. 15-16); and
	the driver circuit is configured to delay the first jetting pulse on the first driver output signal to the actuator of the first jetting channel (Figs. 15-16).
Regarding claim 5:
	Hoshiyama et al. disclose all the limitations of claim 1, and also that the actuators comprise piezoelectric actuators (piezo element units 413: Figs. 4A-B).
Regarding claim 6:
	Hoshiyama et al. disclose all the limitations of claim 1, and also that the printhead further comprises:
	a first manifold (shared ink chamber 412f for light cyan) configured to supply the first print fluid to the first jetting channels (paragraph 83 & Fig. 4B); and
	a second manifold (shared ink chamber 412f for dark cyan) configured to supply the second print fluid to the second jetting channels (paragraph 83 & Fig. 4B).
Regarding claims 7 and 17:
	Hoshiyama et al. disclose all the limitations of claims 1/16, and also that the first jetting pulses provisioned for the first print fluid have a different amplitude than the second jetting pulses provisioned for the second print fluid (Figs. 15-16).
Regarding claims 8 and 20:
	Hoshiyama et al. disclose all the limitations of claims 1/16, and also that the first print fluid comprises a first color of ink (light cyan: Fig. 17); and
	the second print fluid comprises a second color of ink (dark cyan: Fig. 17).
Regarding claim 10:
	Hoshiyama et al. disclose all the limitations of claim 1, and also that the first jetting channels form a first row of nozzles (Nlc: Fig. 5); and
	the second jetting channels form a second row of nozzles (Nc: Fig. 5).
Regarding claim 11:
	Hoshiyama et al. disclose all the limitations of claim 1, and also that the printhead is comprised in a jetting apparatus (1: Fig. 3A), the jetting apparatus further comprising:
	a jetting controller (controller 70 + original-drive signal generating circuit 50) configured to provide the drive waveform and the gating signals to the printhead (Figs. 2, 6).
Regarding claim 16:
	Hoshiyama et al. disclose a jetting control system for controlling a printhead (41) comprising a plurality of jetting channels (Fig. 4B), the jetting control system comprising:
	a jetting controller (at least controller 70 + original-drive signal generating circuit 50) that includes at least one processor configured to:
		generate a drive waveform (original drive signal COM: Fig. 15) comprising first jetting pulses (PS12-PS14) provisioned for a first print fluid (e.g. light cyan: Figs. 16A, 17), and second jetting pulses (PS11, PS13, PS15) provisioned for a second print fluid (e.g. dark cyan: Figs. 16B, 17);
		designate a first active gating signal (any of [00010], [0100], and [00100]) for jetting the first print fluid (Figs. 16A, 17); and
		designate a second active gating signal (any of [00100], [10100], and [10101]) for jetting the second print fluid (Figs. 16B, 17); and
	a driver circuit (head controller HC) communicatively coupled to the jetting controller and to actuators of the jetting channels (Figs. 2, 6),
	wherein the driver circuit is configured to:
		receive the drive waveform and gating signals from the jetting controller, wherein the gating signals include the first active gating signal and the second active gating signal (Figs. 2, 6);
		selectively apply the first jetting pulses from the drive waveform to the actuators of a first subset of the jetting channels (nozzle row Nlc) based on the first active gating signal to jet the first print fluid (paragraph 169 & Figs. 16A, 17); and
		selectively apply the second jetting pulses from the drive waveform to the actuators of a second subset of the jetting channels (nozzle row Nc) based on the second active gating signal to jet the first print fluid (paragraph 170 & Figs. 16B, 17).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a jetting control system comprising a driver circuit that is “configured to delay the first jetting pulses applied to the first subset of the jetting channels so that jetting of the first print fluid from the first subset of the jetting channels is concurrent with jetting of the second printing fluid from the second subset of the jetting channels.”  It is this limitation, in combination with other features and limitations of claim 19, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otokita (US 2010/0103209 A1) discloses a jetting control system in which first nozzles for ejecting a medium drop of a first ink, having relatively low viscosity, are driven by selecting a first pulse P1 and second pulse P2 from a drive waveform waveform, while second nozzles for ejecting a medium drop of a second ink, having relatively high viscosity, are driven by selecting a first pulse P1 and a third pulse P3 from the drive waveform (paragraph 55 & Fig. 4).
Usuda (US 2004/0239721 A1) discloses a jetting control system in which first nozzles for ejecting small drops are driven with a first pulse (second pulse) from a driving waveform (COM), and in which second nozzles for ejecting large drops are driven with a second pulse (third pulse) from the driving waveform (Fig. 9).
Asauchi et al. (US 2003/0016257 A1) disclose a jetting control system in which nozzles for ejecting dye ink use different pulses, from within a driving waveform, for ejecting large drops than nozzles for ejecting pigment inks (Figs. 13-15).
Yonekubo (US 2003/0081025 A1) discloses a jetting control system in which nozzles for ejecting black ink are driven in a first mode and nozzles for ejecting any other color ink are driven in a second mode, the first mode using more pulses from a drive waveform and the second mode using less pulses from the driving waveform (paragraph 125 & Fig. 10).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853